
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.25



EMPLOYMENT AGREEMENT


    THIS AGREEMENT ("Agreement") is dated as of July 8, 2001, and is by and
between Joseph Murphy ("Executive") and Anchor Gaming, a Nevada corporation
(herein "South" or "the Company").

    WHEREAS, Executive is currently employed by South (which term for purposes
of this Agreement shall include all of South's affiliates and subsidiaries); and

    WHEREAS, International Game Technology ("North") has entered into an
Agreement and Plan of Merger (the "Merger Agreement") with South, pursuant to
which South will, upon consummation of the transactions contemplated in the
Merger Agreement, become a direct wholly-owned subsidiary of North (the
"Merger"). The Company acknowledges that, following the Merger, continued access
to the experience, knowledge and expertise possessed by Executive will be
critical to the Company's success; and

    WHEREAS, the Company considers it important and in its best interest to
foster the employment of key management personnel and desires to retain the
services of Executive on the terms and subject to the conditions in this
Agreement; and

    WHEREAS, the Executive desires to continue employment by the Company after
the Merger on the terms and subject to the conditions of this Agreement.

    NOW, THEREFORE, in consideration of the premises and the respective
undertakings of the Company and Executive set forth below, the Company and
Executive agree as follows:

    1.  Employment.  The Company hereby employs Executive in the position of
Chief Operating Officer-Gaming Operations, and Executive accepts such employment
and agrees to perform services for the Company for the period and upon the other
terms and conditions set forth in this Agreement.

    2.  Duties of Executive.  

    2.1 Executive shall report to the Chief Executive Officer of the Company.
Executive will have all necessary powers to discharge his duties and
responsibilities, which will include responsibilities for matters as Chief
Operating Officer-Gaming Operations of the Company; consultation as needed with
officers, managers, employees and other personnel of the Company; and such other
duties as the Chief Executive Officer and/or Board of Directors of the Company
may reasonably assign, consistent with duties typically assigned to employees
who hold positions similar to that of Executive.

    2.2. During the Term of this Agreement and except as provided below,
Executive will perform to the best of his abilities all duties assigned to him
hereunder, will devote substantially all of his primary business time, attention
and effort to the affairs of the Company, and will use his reasonable best
efforts to promote the interests of the Company. Notwithstanding the foregoing
or anything else in this Agreement, Executive may engage in reasonable
charitable, civic or community activities.

    2.3. Executive warrants that he has obtained and possesses, or will obtain
and possess, and will maintain through the Term of this Agreement, all licenses,
approvals, permits and authorizations (the "Licenses") necessary to perform
Executive's duties hereunder, including without limitation, any licenses
required by any state, county, Native American Tribe or other agency having
jurisdiction to regulate gaming, lotteries, liquor or the activities undertaken
by the Company. Any costs, attorneys' fees, investigation fees or other expenses
incurred in connection with obtaining such Licenses will be borne by the
Company. Executive warrants that he is fully eligible, under all standards and
requirements, to obtain or possess such licenses and that

1

--------------------------------------------------------------------------------

Executive will commit no acts during the Term or any extension thereof that
would jeopardize or eliminate his ability to possess or maintain such licenses.

    2.4. Executive agrees to submit to drug testing in accordance with the
Company's policy and to execute the Company's standard consent form.

    3.  Term.  The Executive's employment pursuant to this Agreement shall
commence upon the Effective Time of the Merger as defined in Section 1.3 of the
Merger Agreement (the "Effective Date"), and continue therefrom through and
until October 16, 2004 (the "Term"). Upon the effectiveness of this Agreement
pursuant to this Section 3, this Agreement will supersede all previous
employment agreements by and between South and Executive, including without
limitation that certain Employment Agreement between South and Executive dated
as of October 17, 2000 (the "Prior Agreement"). Notwithstanding the foregoing,
if the Merger Agreement is terminated pursuant to the terms thereof, this
Agreement shall, from the date of termination of the Merger Agreement forward,
be of no further force or effect, and the Prior Agreement shall remain in force
pursuant to the terms and conditions of such Prior Agreement.

    4.  Compensation.  

    4.1  Base Salary.  As compensation in full for the services to be rendered
by Executive under this Agreement during the Term, the Company shall pay to
Executive a base salary of Three Hundred Sixty Thousand Dollars ($360,000.00)
per year ("Base Salary"), which Base Salary shall be paid in accordance with the
Company's normal payroll policies and procedures.

    4.2  Bonus.  In addition to the Base Salary set forth in paragraph 4.1
above, the Company will pay Executive an annual bonus in an amount to be
determined by, and subject to the sole discretion of, the Chief Executive
Officer of North (who shall consult about such matters with the Chief Operating
Officer of North and the President and Chief Executive Officer of South), up to
a maximum of one hundred twenty-five percent (125%) of Executive's Base Salary,
such bonus to be paid at a time and in a manner consistent with payment of such
bonuses to other officers and/or executives of the Company.

    4.3  Participation in Benefit Plan.  Executive shall be entitled to
participate in all employee benefit plans or programs of the Company to the
extent that his position, title, tenure, salary, age, health and other
qualifications make him eligible to participate in accordance with the terms of
the applicable plans or programs. The Company does not guarantee the adoption or
continuance of any particular employee benefit plan or program during the Term,
and Executive's participation in any such plan or program shall be subject to
the provisions, rules and regulations applicable thereto.

    4.4  Stock Options.  Concurrent with the Effective Date of this Agreement,
the Company shall grant to Executive an option to purchase 100,000 shares of
common stock of the Company at an exercise price equal to the closing trading
price of the Company's common stock on the Effective Date, such grant to be
governed by the provisions of the Company's 1993 Stock Option Plan, as amended
(the "Stock Option"). One-fifth (1/5) of the Stock Option will vest on each of
the first five (5) anniversaries of the Effective Date.

    4.5  Withholding Taxes.  The Company may withhold from any benefits payable
under this Agreement, all federal, state, city or other taxes as shall be
required to be withheld pursuant to any law or governmental regulation or
ruling.

    5.  Confidential Information.  Except as permitted or directed by the
Company's Chief Executive Officer or required by an order of a court having
jurisdiction or under subpoena from an appropriate government agency, during the
Term or at any time thereafter, Executive shall not divulge, furnish or make
accessible to anyone or use in any way other than in the ordinary course of the
business of the

2

--------------------------------------------------------------------------------

Company (which shall, for purposes of this paragraph, include the Company's
subsidiaries and affiliates, before and after the Merger) any confidential or
secret knowledge or information of the Company, which Executive has acquired or
become acquainted with or will acquire or become acquainted with prior to the
termination of the period of his employment by the Company (including employment
by the Company or any affiliated or predecessor companies prior to the date of
this Agreement), whether developed by himself or by others, concerning any trade
secrets, confidential or secret designs, processes, formulae, plans, devices or
material (whether or not patented or patentable) directly or indirectly useful
in any aspect of the business of the Company, any customer or supplier lists of
the Company, any confidential or secret development or research work of the
Company, or any other confidential information or secret aspects of the business
of the Company. Executive acknowledges that the above-described knowledge or
information constitutes a unique and valuable asset of the Company and
represents a substantial investment of time and expense by the Company, and that
any disclosure or other use of such knowledge or information other than for the
sole benefit of the Company would be wrongful and would cause irreparable harm
to the Company. Both during and after the Term, Executive shall refrain from any
acts or omissions that would reduce the value of such knowledge or information
to the Company. The foregoing obligations of confidentiality, however, shall not
apply to any knowledge or information which is now published or which
subsequently becomes generally publicly known, other than as a direct or
indirect result of the breach of this Agreement by Executive.

    6.  Ventures.  If, during the Term, Executive is engaged or associated with
the planning or implementing of any project, program or venture involving the
Company and/or its subsidiaries and affiliates, and a third party or parties,
all rights with respect to such project, program or venture shall belong to the
Company, its subsidiaries and/or affiliates, as applicable. Except as approved
by the Chief Executive Officer of the Company, Executive shall not be entitled
to any interest in such project, program or venture or to any commission,
finder's fee or other compensation in connection therewith other than the
compensation to be paid by Executive as provided in this Agreement.

    7.  Noncompetition Covenant  

    7.1.  Agreement Not to Compete.  Executive agrees that during the Term of
this Agreement and for one (1) year after termination of Executive for any
reason, Executive shall not, without the written consent of the Chief Executive
Officer of the Company, directly or indirectly, engage in competition with the
Company in any manner or capacity (e.g., as an advisor, principal, agent,
partner, officer, director, stockholder, employee, member of any association or
otherwise), in any phase of the business which the Company, its subsidiaries
and/or affiliates is conducting during the Term, including the design,
development, manufacture, distribution, marketing, leasing, financing or selling
of accessories, devices, or systems related to the products or services being
sold by the Company, its subsidiaries and/or affiliates.

    7.2  Geographic Extent of Covenant.  The obligations of Executive under
Section 7.1 shall apply to any geographic area in which the Company has engaged
in business during the Term.

    7.3  Non-Solicitation.  Executive agrees that during the Term and for a
period of twelve (12) months thereafter, he will not, without the prior written
approval of the Chief Executive Officer of the Company, hire, solicit or
endeavor to entice away from the Company, its subsidiaries and affiliates, or,
following termination of Executive's employment, otherwise interfere with the
relationship of the Company, its subsidiaries and affiliates with any management
employee of the Company, its subsidiaries and affiliates, or any person or
entity who was, within the then most recent prior twelve-month period, a
customer, supplier or contractor of the Company, its subsidiaries and
affiliates.

3

--------------------------------------------------------------------------------

    8.  Termination.  This Agreement shall terminate in accordance with the
following provisions:

    8.1  Expiration of the Term.  Unless earlier terminated in accordance with
the provisions hereof, this Agreement shall terminate upon expiration of the
Term as provided in paragraph 3 above. After the expiration of the Term, the
Chief Executive Officer or Board of Directors of the Company may continue the
employment of Executive and Executive may accept the employment on an at-will
basis.

    8.2  Death.  If the Executive dies during the Term, this Agreement shall
terminate, with the Termination Date being the date of the Executive's death.

    8.3  Disability.  If the Executive has been absent from service to the
Company as required in this Agreement for a period of ninety (90) days or more
during any one hundred eighty (180) day period during the Term as a result of
any physical or mental disability, the Company has the right to terminate this
Agreement, the Termination Date being ten (10) days after notice thereof is
given to Executive.

    8.4  Termination by the Company for Cause.  The Company has the right to
terminate this Agreement for Cause as defined herein, such termination to be
effective immediately upon notice thereof from the Company to Executive. For
purposes of this Agreement, "Cause" shall mean:

  8.4.1. The willful and material failure of Executive to perform his duties
hereunder (other than any such failure due to Executive's physical or mental
illness) or the willful and material breach by Executive of his obligations
hereunder;

   8.4.2 Executive engaging in willful and serious misconduct that has cause or
is reasonably expected to result in material injury to the Company;

   8.4.3 Executive is convicted of, or enters a plea of guilty or nolo
contendre, to a crime that constitutes a felony; or

   8.4.4 The failure or inability of Executive to obtain or retain any license
required to be obtained or retained by him in any jurisdiction in which the
Company does or proposes to do business.

    8.5  Termination by the Company Without Cause.  If at any time the Chief
Executive Officer or Board of Directors of the Company decides to terminate this
Agreement during the Term, it may do so under the following terms and
conditions:

   8.5.1 The Company shall pay Executive an amount equal to one (1) year of
Executive's base salary and any applicable Deferred Bonus in existence at the
time of termination. Such payment will be based upon the Base Salary in
existence as of the date of termination.

   8.5.2 The Company will pay the premiums for Executive's health benefits under
the Consolidated Omnibus Budget Reconciliation Act (COBRA) to the extent that he
is eligible for COBRA benefits, for the shorter of a period of one (1) year
following termination without cause, or until Executive secures new employment.

   8.5.3 In the event of the death of the Executive during the Term of the
Agreement, the one year of Base Salary and Deferred Bonus shall be paid to the
estate of Executive or as he shall otherwise direct in writing.

   8.5.4 Executive's Stock Options described in paragraph 4.4 above, shall have
their vesting accelerated in full so as to become one hundred percent (100%)
vested as of the date of termination.

    8.6  Termination Due to Change of Control.  If at any time during the Term,
a third party acquires a controlling interest in the Company, Executive may at
his discretion, elect to sever his

4

--------------------------------------------------------------------------------

relationship with the Company. In this instance, the provisions of paragraph 8.5
above shall apply. A "Controlling Interest" or "Change of Control" shall be
defined as a transfer of ownership of forty percent (40%) or more of the
outstanding shares of the Company. In the event of a Change of Control of the
Company occurring while Executive is employed by the Company, Executive's stock
options granted pursuant to paragraph 4.4 above shall have their vesting
accelerated in full so as to become one hundred percent (100%) vested as of the
date of the Change of Control.

    9.  Miscellaneous  

    9.1  Entire Agreement.  This Agreement, and the agreements in the forms of
exhibits attached hereto, constitute the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersede and
preempt any prior written or prior or contemporaneous oral understandings,
agreements or representations by or between the parties, written or oral, which
may have related in any manner to the subject matter hereof, including the Prior
Agreement, and the parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein. Executive hereby acknowledges and confirms that the Prior
Agreement shall terminate as of the Effective Date, without any requirement or
obligation that the Company make any payments to Executive in connection with
such termination or as a result of the Merger, and Executive hereby releases the
Company of all of its obligations of any kind thereunder.

    9.2  Governing Law.  This Agreement and all rights and obligations
hereunder, including without limitation matters of construction, validity and
performance, is made under and shall be governed by and construed in accordance
with the internal laws of the State of Nevada, without regard to principles of
conflict of laws.

    9.3  Amendments.  No amendment or modification of this Agreement shall be
deemed effective unless made in writing and signed by all of the parties hereto.

    9.4  No Waiver.  No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be any estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought. Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

    9.5  Severability.  To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect. In furtherance and not in limitation of the
foregoing, should the duration or geographical extent of, or business activities
covered by, any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities which may validly and enforceably
be covered. Executive acknowledges the uncertainty of the law in this respect
and expressly stipulates that this Agreement be given the construction which
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.

    9.6  Assignment.  This Agreement may be assigned by the Company in
connection with a Change of Control or sale of all or substantially all of the
Company's assets. This Agreement shall not be assignable, in whole or in part,
by Executive without the prior written consent of the Company.

    9.7  Injunctive Relief.  Executive agrees that it would be difficult to
compensate the Company fully for damages for any violation of the provisions of
this Agreement, especially the provisions of paragraphs 4 and 6 above.
Accordingly, Executive specifically agrees that the Company shall be

5

--------------------------------------------------------------------------------

entitled to temporary and permanent injunctive relief to enforce the provisions
of this Agreement and that such relief may be granted without the necessity of
proving actual damages. This provision with respect to injunctive relief shall
not, however, diminish the right of the Company to claim and recover damages in
addition to injunctive relief.

    9.8  Arbitration.  Any controversy or claim arising out of or relating to
this Agreement or breach thereof, except for claims for injunctive relief set
out in paragraph 9.7 above, shall be settled by arbitration in accordance with
the rules of the American Arbitration Association relating to employment, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. In reaching his or her decision, the arbitrator
shall have no authority to change or modify any provision of this Agreement.

    IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
as of the date set forth in the first paragraph.

    COMPANY:
 
 
ANCHOR GAMING, a Nevada corporation
 
 
By:
/s/ T. J. MATTHEWS     

--------------------------------------------------------------------------------

    Name: T. J. Matthews

--------------------------------------------------------------------------------

    Its: Chief Executive Officer

--------------------------------------------------------------------------------


 
 
EXECUTIVE:
 
 
/s/ JOSEPH MURPHY     

--------------------------------------------------------------------------------

    Joseph Murphy

6

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.25



EMPLOYMENT AGREEMENT
